DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 30th, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to DE 202017105001 U1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raabe et al. (DE 202017105001 U1) hereinafter Raabe.
Regarding claim 18, Raabe teaches A multiple beam, single mirror lidar system (Raabe: Fig. 3a: LIDAR scanner LS), comprising:
a two-dimensional (2D) micro-electro-mechanical systems (MEMS) mirror (Raabe: Fig. 3b: MEMS mirror 3);
a first lidar channel configured to output a first beam (Raabe: Fig. 3b: The third emitting part, including the laser beam source 1.3 and the collimator 2.3 outputs beam A3); and
a second lidar channel configured to output a second beam (Raabe: Fig. 3b: the fourth emitting part, including the laser beam source 1.4 and the collimator 2.4 outputs beam A4);
wherein the first beam and the second beam are directed at a common point on the 2D MEMS mirror and are oriented with a relative offset angle (Raabe: Fig. 3C shows that the two beams A3 and A4 from the two collimators are directed towards the same point on the MEMS mirror 3. The two lidar channels are offset by the offset angle                                 
                                    
                                        
                                            ϕ
                                        
                                        
                                            2
                                        
                                    
                                
                            ).

Regarding claim 19, Raabe teaches the multiple beam, single mirror lidar system of claim 18 (In regards to the rejection made for claim 18), wherein:
the 2D MEMS mirror is actuatable to mechanically tilt in both an azimuthal direction and an elevation direction such that the first beam reflects off of the 2D MEMS mirror to form a first scan pattern and the second beam reflects off of the 2D MEMS mirror to form a second scan pattern;
the first scan pattern and the second scan pattern are shifted with respect to each other based on the relative offset angle (Raabe: Fig. 3b: The MEMS mirror rotates in two rotational axis, in which each axis may be azimuth axis and elevation axis as the two rotational axis are perpendicular. Fig. 3a shows that the resulting beams each form a scan pattern, and Fig. 3b shows that these patterns are still offset by the offset angle); and
at least portions of the first scan pattern and the second scan pattern are non- overlapping (Raabe: Fig. 3c: The two scan patterns are partially overlapping).

Regarding claim 20, Raabe teaches the multiple beam, single mirror lidar system of claim 18 (In regards to the rejection made for claim 18), wherein:
the 2D MEMS mirror is actuatable to mechanically tilt in both an azimuthal direction and an elevation direction such that the first beam reflects off of the 2D MEMS mirror to form a first scan pattern and the second beam reflects off of the 2D MEMS mirror to form a second scan pattern (Raabe: Fig. 3b: The MEMS mirror rotates in two rotational axis, in which each axis may be azimuth axis and elevation axis as the two rotational axis are perpendicular. Fig. 3a shows that the resulting beams each form a scan pattern, and Fig. 3b shows that these patterns are still offset by the offset angle);
the first scan pattern and the second scan pattern are shifted with respect to each other based on the relative offset angle (Raabe: Fig. 3b: The MEMS mirror rotates in two rotational axis, in which each axis may be azimuth axis and elevation axis as the two rotational axis are perpendicular. Fig. 3a shows that the resulting beams each form a scan pattern, and Fig. 3b shows that these patterns are still offset by the offset angle); and
at least portions of the first scan pattern and the second scan pattern are overlapping (Raabe: Fig. 3C: The two scan patterns are not overlapping at least partially. This is also shown in Fig. 2 in which the three scan angle ranges are not overlapping).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raabe in view of Rosenzweig et al. (US 20180143322 A1) hereinafter Rosenzweig.
Regarding claim 1, Raabe teaches A multiple beam, single mirror lidar system (Raabe: Fig. 3a: LIDAR scanner LS), comprising:
a two-dimensional (2D) micro-electro-mechanical systems (MEMS) mirror (Raabe: Fig. 3b: MEMS mirror 3); and
a photonic integrated circuit (Raabe: Fig.3b: The emitting portion of the LIDAR scanner LS, including the laser beam sources and the collimators), comprising:
a first lidar channel (Raabe: Fig. 3b: The third emitting part, including the laser beam source 1.3 and the collimator 2.3), the first lidar channel comprises 
a first transmitter (Raabe: Fig. 3C: collimator 2.3); and
a second lidar channel (Raabe: Fig. 3b: the fourth emitting part, including the laser beam source 1.4 and the collimator 2.4), the second lidar channel comprises
a second transmitter (Raabe: Fig. 3C: Collimator 2.4);
wherein the first lidar channel and the second lidar channel are directed at a common point on the 2D MEMS mirror and are oriented with a relative offset angle (Raabe: Fig. 3C shows that the two beams A3 and A4 from the two collimators are directed towards the same point on the MEMS mirror 3. The two lidar channels are offset by the offset angle                                 
                                    
                                        
                                            ϕ
                                        
                                        
                                            2
                                        
                                    
                                
                            ).
Raabe fails to teach a receiver grouped with each transmitter.
Rosenzweig, however, teaches a receiver grouped with each transmitter (Rosenzweig: Fig.2B shows that with each projecting unit 102, there is a sensor 116).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add a receiver from Rosenzweig for each transmitter and the lidar channel from Raabe. One of ordinary skill in the art would have been motivated to add a receiver for each lidar channel so that as described in paragraph 0009 of Rosenzweig, sensitivity of each sensor may be changed, which would then provide more accurate image based on the different scan areas of each lidar channel.

Raabe: Paragraph A in page 4 describes that the angles are fixed relative to the laser beams).

Regarding claim 4, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 1 (In regards to the rejection made for claim 1).
Raabe fails teach that the photonic integrated circuit further comprises:
a single laser source, the single laser source is configured to generate an optical input; and23P100006-US-O1/CRSP-0037
a splitter, the splitter is configured to split the optical input for the first lidar channel and the second lidar channel.
Rosenzweig, however, teaches that the photonic integrated circuit further comprises:
a single laser source, the single laser source is configured to generate an optical input; and23P100006-US-O1/CRSP-0037
a splitter, the splitter is configured to split the optical input for the first lidar channel and the second lidar channel.
(Rosenzweig: Paragraph 0506 describes that instead of using plurality of light sources, one light source may be used with a splitter to produce multiple beams)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace using multiple laser beam sources as shown in Raabe with a splitter and a single laser source as shown in Rosenzweig. One of ordinary skill in the art would have been motivated to replace using multiple laser sources with just one laser source and a splitter since compared to splitters, laser sources are more expensive.

Regarding claim 5, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 1 (In regards to the rejection made for claim 1), the photonic integrated circuit further comprises:
a first laser source, the first laser source is configured to generate a first optical input for the first lidar channel; and
a second laser source, the second laser source is configured to generate a second optical input for the second lidar channel.
(Raabe: Fig. 3b shows laser beam sources 1.3 and 1.4 which are optically coupled to the two collimators 2.3 and 2.4 respectively)

Regarding claim 6, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 1 (In regards to the rejection made for claim 1).
Raabe fails to teach using a TOF laser source.
However, it is well known in the art to use a TOF laser source in a LIDAR system as described in Rosenzweig Paragraph 106 (Rosenzweig: Paragraph 0106 describes that LIDAR system may measure distance with TOF by emitting pulses, showing that in such a case, there is a TOF laser source). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a direct TOF laser source for Raabe. One of ordinary skill in the art would have been motivated to use TOF laser source since with a well-known technology, many compatible optics would be available as well.

Regarding claim 7, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 1 (In regards to the rejection made for claim 1),
Raabe fails to teach using a FMCW laser source.
However, it is well known in the art to use a FMCW laser source in a LIDAR system as described in Rosenzweig paragraph 106 (Rosenzweig: Paragraph 0106 describes that LIDAR system may measure distance by modulating a continuous wave with multiple frequencies). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a direct TOF laser source for Raabe. One of ordinary skill in the art would have been motivated to use TOF laser source since with a well-known technology, many compatible optics would be available as well.

Regarding claim 8, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 1 (In regards to the rejection made for claim 1), wherein:
the 2D MEMS mirror is actuatable to mechanically tilt in both an azimuthal direction and an elevation direction such that a first beam from the first transmitter that reflects off of the 2D MEMS mirror forms a first scan pattern and a second beam from the second transmitter that reflects off of the 2D MEMS mirror forms a second scan pattern; and 
the first scan pattern and the second scan pattern are shifted with respect to each other based on the relative offset angle.
(Raabe: Fig. 3b: The MEMS mirror rotates in two rotational axis, in which each axis may be azimuth axis and elevation axis as the two rotational axis are perpendicular. Fig. 3a shows that the resulting beams each form a scan pattern, and Fig. 3b shows that these patterns are still offset by the offset angle)

Regarding claim 9, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 8 (In regards to the rejection made for claim 8), wherein at least portions of the first scan pattern and the second scan pattern are non-overlapping. (Raabe: Fig. 3C: the two scan patterns are not overlapping at least partially. This is also shown in Fig. 2 in which the three scan angle ranges are not overlapping).

Regarding claim 10, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 8 (In regards to the rejection made for claim 8), wherein at least portions of the first scan pattern and the second scan pattern are overlapping (Raabe: Fig. 3c: The two scan patterns are partially overlapping).

Regarding claim 11, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 1 (In regards to the rejection made for claim 1), the photonic integrated circuit further comprises
24P100006-US-01/CRSP-0037a third lidar channel (Raabe: Fig. 3b: The emitting portion of the LIDAR scanner LS, including the laser beam source 1.2 and the collimator 2.2), the third lidar channel comprises
a third transmitter (Raabe: Fig. 3b: collimator 2.2) and a third receiver;
wherein the third lidar channel is directed at the common point on the 2D MEMS mirror (Raabe: Fig. 3b shows that the beam A2 from the collimator 2.2 is directed towards the same point on the MEMS mirror 3 as the beam A3 from the collimator 2.3), and
the second lidar channel and the third lidar channel are oriented with a second relative offset angle (Raabe: Fig. 3b shows that the collimator 2.2 and 2.4 are offset by angle                                 
                                    
                                        
                                            ϕ
                                        
                                        
                                            4
                                        
                                    
                                
                            ).
Raabe fails to teach having a receiver with the transmitter.
Rosenzweig, however, teaches a third receiver grouped with the third transmitter (Rosenzweig: Fig. 2B shows three sensors in which each of them is grouped with a projecting unit 102).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add a receiver from Rosenzweig for each transmitter and the lidar channel from Raabe. One of ordinary skill in the art would have been motivated to add a receiver for each lidar channel so that as described in paragraph 0009 of Rosenzweig, sensitivity of each sensor may be changed, which would then provide more accurate image based on the different scan areas of each lidar channel.

Regarding claim 13, the combination of Raabe and Rosenzweig teaches A photonic integrated circuit (Raabe: Fig. 3a: LIDAR scanner LS), comprising:
a first lidar channel (Raabe: Fig. 3b: The third emitting part, including the laser beam source 1.3 and the collimator 2.3),
the first lidar channel comprises a first transmitter (Raabe: Fig. 3C: collimator 2.3); and
a second lidar channel (Raabe: Fig. 3b: the fourth emitting part, including the laser beam source 1.4 and the collimator 2.4),
the second lidar channel comprises a second transmitter (Raabe: Fig. 3C: Collimator 2.4);
wherein the first lidar channel and the second lidar channel are directed at a common point and are oriented with a relative offset angle (Raabe: Fig. 3C shows that the two beams A3 and A4 from the two collimators are directed towards the same point on the MEMS mirror 3. The two lidar channels are offset by the offset angle                                 
                                    
                                        
                                            ϕ
                                        
                                        
                                            2
                                        
                                    
                                
                            ).  

Rosenzweig, however, teaches a receiver grouped with each transmitter (Rosenzweig: Fig.2B shows that with each projecting unit 102, there is a sensor 116).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add a receiver from Rosenzweig for each transmitter and the lidar channel from Raabe. One of ordinary skill in the art would have been motivated to add a receiver for each lidar channel so that as described in paragraph 0009 of Rosenzweig, sensitivity of each sensor may be changed, which would then provide more accurate image based on the different scan areas of each lidar channel.

Regarding claim 15, the combination of Raabe and Rosenzweig teaches the photonic integrated circuit of claim 13 (In regards to the rejection made for claim 13),
Raabe fails to teach
a single laser source, the single laser source is configured to generate an optical input; and
a splitter, the splitter is configured to split the optical input for the first lidar channel and the second lidar channel.
Rosenzweig teaches
a single laser source, the single laser source is configured to generate an optical input; and
a splitter, the splitter is configured to split the optical input for the first lidar channel and the second lidar channel.
(Rosenzweig: Paragraph 0506 describes that instead of using plurality of light sources, one light source may be used with a splitter to produce multiple beams)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace using multiple laser beam sources as shown in Raabe with a splitter and a single laser source as shown in Rosenzweig. One of ordinary skill in the art would have been motivated to replace using multiple laser sources with just one laser source and a splitter since compared to splitters, laser sources are more expensive.

Regarding claim 16, the combination of Raabe and Rosenzweig teaches the photonic integrated circuit of claim 13 (In regards to the rejection made for claim 13), further comprising:
a first laser source, the first laser source is configured to generate a first optical input for the first lidar channel; and
a second laser source, the second laser source is configured to generate a second optical input for the second lidar channel.
(Raabe: Fig. 3b shows laser beam sources 1.3 and 1.4 which are optically coupled to the two collimators 2.3 and 2.4 respectively)

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raabe in view of Rosenzweig and Cao et al. (CN 106093991 A) hereinafter Cao.
Regarding claim 2, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 1 (In regards to the rejection made for claim 1), the photonic integrated circuit further comprises:
the first transmitter directs the first beam towards the common point on the 2D MEMS mirror; and
the second transmitter directs the second beam towards the common point on the 2D MEMS mirror;
wherein the first beam and the second beam are incident on the 2D MEMS mirror at the common point with the relative offset angle.
(Raabe: Fig. 3C shows that the two beams A3 and A4 from the two collimators are directed towards the same point on the MEMS mirror 3. The two lidar channels are offset by the offset angle                         
                            
                                
                                    ϕ
                                
                                
                                    2
                                
                            
                        
                    )
Raabe fails to teach using a waveguide for each of the beam emitted by the transmitter and using each of them to guide the beam to a mirror.
Cao, however, teaches using a waveguide for each of the beam emitted by the transmitter and using each of them to guide the beam to a mirror (Cao: Fig. 1 uses optical fibre array 3 to guide multiple beam through each of its optical fiber to a plane mirror 5 as described in paragraph A in page 4).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add optical fibre array from Cao to the optical path of the lidar channels and the MEMS mirror of Raabe. One of ordinary skill in the art would have been motivated to add the waveguides to guide the beams so that the location of the transmitters is not limited to be collinear to the MEMS mirror.

Regarding claim 14, the combination of Raabe and Rosenzweig teaches the photonic integrated circuit of claim 13 (In regards to the rejection made for claim 13), further comprising:
the first transmitter directs the first beam towards the common point; and
the second transmitter directs the second beam towards the common point;
(Raabe: Fig. 3C shows that the two beams A3 and A4 from the two collimators are directed towards the same point on the MEMS mirror 3)
Raabe fails to teach using a waveguide for each of the beam emitted by the transmitter and using each of them to guide the beam to a mirror.
Cao, however, teaches using a waveguide for each of the beam emitted by the transmitter and using each of them to guide the beam to a mirror (Cao: Fig. 1 uses optical fibre array 3 to guide multiple beam through each of its optical fiber to a plane mirror 5 as described in paragraph A in page 4).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add optical fibre array from Cao to the optical path of the .

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raabe in view of Rosenzweig and Goldberg et al. (US 20030184835 A1) hereinafter Goldberg.
Regarding claim 12, the combination of Raabe and Rosenzweig teaches the multiple beam, single mirror lidar system of claim 1 (In regards to the rejection made for claim 1), 
Raabe fails to specifically teach that the relative offset angle is between 0 degrees and 30 degrees mechanical.
Goldberg, however, teaches that the relative offset angle is between 0 degrees and 30 degrees mechanical (Goldberg: Paragraph 0020 describes that the incident angles of the two light sources 120 and 130 are 15 and 22 degrees, showing that the offset angle between them are 7 degrees).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a direct TOF laser source for Raabe. One of ordinary skill in the art would have been motivated to use TOF laser source since with a well-known technology, many compatible optics would be available as well.

Regarding claim 17, the combination of Raabe and Rosenzweig teaches the photonic integrated circuit of claim 13 (In regards to the rejection made for claim 13).
Raabe fails to specifically teach that the relative offset angle is between 0 degrees and 30 degrees mechanical.
Goldberg, however, teaches that the relative offset angle is between 0 degrees and 30 degrees mechanical (Goldberg: Paragraph 0020 describes that the incident angles of the two light sources 120 and 130 are 15 and 22 degrees, showing that the offset angle between them are 7 degrees).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a direct TOF laser source for Raabe. One of ordinary skill in the art would have been motivated to use TOF laser source since with a well-known technology, many compatible optics would be available as well.

Discussion of prior arts cited but not applied
Heck et al. (US 20150378187 A1) teaches using waveguides in a LIDAR application

Sekikawa (US 6075636 A) teaches an optical scanning device that directs multiple beams towards a same point.

Cai et al. (CN 108445469 A) teaches directing multiple beams towards a same point on a reflective prism for laser radar.

Sukotsuto et al. (JP H1195133 A) teaches directing multiple beams towards a same point on a mirror.

Fujii et al. (WO 2014168137 A1) teaches directing multiple beams towards a same point on a rotating mirror for a scanning optical system.

Takahashi (WO 2012099151 A1) teaches directing multiple beams towards a same point on a rotating mirror for an optical scanning device.

Kudo (JP 2015135424 A) teaches directing multiple beams towards a same point on a mirror for an optical scanning device.

Hama et al. (JP 2004219480 A) teaches directing multiple beams towards a same point on a mirror for a multi-beam scanning device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645